Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method for determining a reception direction based on the first reception signal, the second reception signal and position information contained in the radio signal must be shown or the feature(s) canceled from the claim(s).  Additionally, FIG. 5 is insufficient in showing what the blocks represent. The subject matter of claim 15 is required to be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language “identifying the reception direction based on the first  reception signal and the second reception signal . . . is further identified based on a position information contained in the radio signal” is indefinite due to the lack of clarity with respect to the metes and bounds thereof.  Particularly, it is unclear what the scope of “identifying” encompasses and whether this is simply a mental process or process of a human looking at a display or if this further identifies” the reception direction.  It is unclear what “further identifies” represents.  Finally, it is unclear what the “position information contained in the radio signal” represents or comes from since there is nothing in the claims that demodulates any of the reception signals; there is nothing in the claims that sets forth what the metes and bounds of “position information contained in the radio signal” encompasses and whether this simply refers to an ID code or prn code that can be associated with a position, an absolute position as derived at the source of the radio signal, or something else.
Also in claim 1, the language “simultaneously generating a first/second reception signal” lacks clarity since it is unclear what is simultaneous.  As interpreted herein, such language is assumed to represent the transducing of the radio wave electromagnetic signal in the radiation field to radio frequency electrical currents.
Claim 5 is indefinite since it is unclear what the language “identified with an uncertainty regarding a limited number of transformations, in particular reflections and/or rotations” supposedly encompasses.  Moreover, it is unclear whether the language “in particular” represents an exemplary or limiting limitation.  It is unclear what relationship exists between the “uncertainty” and the language “regarding a limited number of transformations
Regarding claims 6, 8 and 16, the scope of the claims encompass, in their broadest reasonable interpretation, that a reception direction is “also identified” based on the third/fourth reception signals and thus appears to represent singular and different reception directions from that supposedly identified in the parent claim.  Thus, the language fails to clearly set forth the subject matter.   
Claim 10 fails to clearly and distinctly define the subject matter since it is unclear what is intended by being identified “unambiguously and/or without uncertainty” since if something appears to be unambiguous it is without uncertainty. Moreover, the scope of “without uncertainty” with respect to a direction lacks clarity since “uncertainty” would appear to be representative of a statistical value of correctness; however, there is nothing in the claims that purports to determine or know such or what the metes and bounds of such encompass.
Claim 11 is indefinite in its entirety and no meaning can be derived therefrom.  It is not understood what is encompassed or meant by the language “characteristics are implemented as a formula and/or numerically.”  As best understood, the “reception characteristics” defines the antenna pattern and it is not understood how such are “implemented” as a formula or numerically.
Claim 13 is indefinite due to the lack of clarity resulting from the language “in particular first reception signals, in particular based on a free-space path loss.” Additionally, the scope of “is identified” is indefinite since the metes and bounds of such are undefined in the claims and it is unclear if this requires some viewing display or some other indicator.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ (a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In the instant case, the claim recites “identifying the reception direction based on the first reception signal and the second reception signal” and thus in its broadest reasonable interpretation include any and all manners of such.  Since the steps of receiving a radio signal at two antennas in the direction finding art is well-known and conventional and was practiced during World War I, for example, and is the basis of numerous classification symbols, the supposed “invention” is identification of a reception direction.  However, the specification fails to sufficiently enable all known techniques of identifying direction based solely on the generation of two signals that were received at two antennas.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to make and use each and every technique to “identify a direction” based on the first and second reception signals.
Claim 1 also includes the step of further identifying the reception direction “based on a position information contained in the radio signal.”  Compliance with the enablement .S.C. § 112, ¶ (a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  However, the specification fails to sufficiently enable the full scope of the claim which in its broadest reasonable interpretation somehow makes an identification of a reception direction based solely on a single piece of data associated with the language “position information contained in the radio signal.”  First, “position information” is a broad and varied term that encompasses for example a mile marker, a distance, a pseudorange, and an altitude value, etc.  However, the specification does not provide enablement for such a disclosure.  The specification is limited to the following paragraph with respect to “position information contained in a radio signal”,
“The reception direction can further be identified based on a position information contained in the radio signal. Such a position information can for example be based on satellite navigation. This enables two approaches for determining the reception direction to be combined, wherein for example a position, determined by means of satellite navigation or otherwise, of the receiving unit, which typically carries out the method according to an aspect of the invention, can be taken into account. For example a plausibility check can be performed in this way.”
However, such paragraph fails to provide any such explanation as to the manner in which “position information” is used to further identify a reception direction.  At best, “position information” is based on satellite navigation with respect to the supposed source of the radio signal, but there is no further explanation how a reception direction is identified or any further explanation as to manner in which the direction is “further identified.”  There is nothing in the claimed method that would allow the un-named device performing the method to use “position .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite the abstract ideas of “identifying the reception direction” and “reception direction is further identified”. This judicial exception is not integrated into a practical application because the scope of “identifying” a direction under its broadest reasonable interpretation, covers performance in the mind and it could be ‘‘performed by humans without a computer.” A signal strength meter could simply provide human with sufficient information to ascertain a direction by reading the signal strength as the human rotates so that an indication of the greatest signal strength provides a reception direction.  As the claim simply “further identifies”  based on position information, the position information simply represents a piece of information/data which the user could read after having been demodulated and thus also represents something that can be performed by the user. If a claim, under its broadest reasonable Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only structure recited in the claims are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marquis et al (WO02095441, translation included).
Marquis et al (WO02095441)  ​disclose a console 200 includes an antenna system 202 having at least two directional antennas 204, 206 (which may be a larger number if it is desired to improve the performance of the console), as well as an omnidirectional antenna 208.  Thus, four directional antennas are suggested by Marquis et al.  Each of the antennas 204, 206... 208 of the antenna system 202 is associated with a corresponding receiver circuit 214, 216... 218 for outputting a demodulated reception signal. A code recognition circuit 220 identifies . 
Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stahlins et al (W02012007491, translation US20130165146).
Stahlins et al disclose a method including receiving a radio signal by a first antenna 11 having a first reception characteristic and generating a first reception signal (power density pickup), a second antenna 12 having a second reception characteristic and generating a second reception signal (power density pickup) wherein the second reception characteristic, i.e. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 15 and 16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al (WO02095441, translation included) in view of Stahlins et al (W02012007491, translation US20130165146).
Marquis et al set forth the claimed subject matter as set forth above.  Due to the lack of clarity with respect to “position information in the radio signal” as well as the insufficient enablement of the manner in which a further reception direction is identified based on the position information in a radio signal, the scope of the claim is questionable and uncertain.  For purposes of completeness and compact prosecution, the Office is making an alternative rejection in which case the terminology “position information” encompasses position coordinates of the source of the radio signal which has been decoded from the received signal.  As such, Marquis et al do not specify further identifying the reception direction based on position information contained in the radio signal representative of absolute position and a position of the reception device.
Stahlins et al disclose the conventionality of the further identification of a reception direction based on position information contained in the radio signal, see for example [0045]-[0046].  Stahlins et al suggest the validation process in order to overcome the problems of an unreliable or un-trustworthy determination [0003]-[0008].
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Marquis by the teachings of Stahlins et al who teach the conventionality of using position information in the form of absolute position transmitted in the radio signal and 
Regarding the arrangement of the antennas vertically on top each other, since FIG. 3 of Marquis et al exemplifies the plurality of antenna patterns sharing the same phase center “O”, it would have been obvious to one having ordinary skill in the art to arrange the antennas in a vertical stack so as to remove any errors due to the offset of phase centers for the respective plurality of antennas and their radiation patterns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schrabler et al (2016/0209489) disclose a method for validating data content in a wirelessly received communication signal, wherein the data content includes at least one position statement for a transmission module sending the communication signal, wherein the communication signal is received by a reception module having at least two antennas, wherein the communication signal is used to determine a direction from the reception module to the transmission module and wherein the determined direction is used to validate the position statement.
Bunch et al (4,121,216) disclose a method for determining a direction of a radio signal comprising receiving a radio signal with a first antenna 34 having a first, non-directional reception characteristic, receiving a radio signal with a second antenna 10 having a second, directional reception characteristic, receiving a radio signal with a third antenna 12 having a third, directional reception characteristic which corresponds to the second characteristic rotated about the vertical axis, and identifying an unambiguous direction based on the first, second and third reception signals.
D’Hont (5,594,448) discloses a method for determining direction of an RFID transponder including a receive reference antenna 15 having a reception characteristic in the form of an omni-directional pattern generating a first reception signal at 17, an “X” antenna having a reception characteristic in the form of a directional pattern generating a second reception signal at 14, a “Y” antenna having a reception characteristic in the form of a directional pattern generating a third reception signals at 12, a synchronous detectors 40 and processing circuit 34 for locating the transponder in azimuth and elevation directions as well as identifying data in the transponder message (ID data processor).   
Golovin et al (6,177,907) disclose a method for determining an angle of arrival of a signal 117 comprising a first antenna 103/105 having a first characteristic pattern for generating a first signal at 201, a second antenna 107/109 having a second characteristic pattern for generating a second signal at 203, and a CPU for identifying the angle of arrival, i.e. reception direction, based on the first and second signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646